                        ROBERT MCGUIRE
                               V.
                       LORD CORPORATION




                    STATE COURT FILE
                      (COMPLAINT)



                  Exhibit C




Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 1 of 10
 STATE OF NORTH CAROLINA                                     IN THE GENERAL COURT OF JUSTICE
                                                                 SUPERIOR COURT DIVISION
 WAKE COUNTY                                                           18-CV-014828


 Robert McGuire
                             ;   ,   '•



                                            (v
                                            Plaintiff,


                                                                ✓
 v.                                                                      Complaint
                                                                       (Jury Demand)
 Lord Corporation


                                          Defendant.


       NOW COMES Plaintiff, Robert McGuire, and alleges and complains of the Defendant as

follows:

                                                   Parties

       1.      Plaintiff, Robert McGuire ("Mr. McGuire") is a United States citizen and resident of

Minneapolis, Hennepin County, Minnesota.

       2.      Defendant Lord Corporation ("Defendant''), is a Pennsylvania corporation

registered to do business in North Carolina and with its principal office located in Cary, Wake

County, North Carolina.

                                          Jurisdiction and Venue
       3.      The Superior Court has jurisdiction over this matter pursuant to N.C. Gen. Stat §

7A - 243 as the amount in controversy exceeds twenty-five thousand dollars ($25,000).

       4.      Venue is proper in Wake County pursuant to N.C. Gen. Stat. § 1-77 as the

Defendant's principal office is located in Cary, Wake County, North Carolina.



                                                         1

            Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 2 of 10
       5.       Mr. McGuire filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC) on May 10, 2018.

       6.       On September 9, 2018, Mr. McGuire received the EEOC's Notice of Right to Sue

(See attached Exhibit "A").

        7.      Pursuant to Rule 3(a) of the North Carolina Rules of Civil Procedure, Mr. McGuire

commenced this action withln ninety (90) days of receipt of the Notice of Right to Sue by making

application to the Court stating the nature and purpose of this action and requesting permission to

file this Complaint within 20 days; and

       8.       Having been granted the requested permission by the Court, Mr. McGuire now files

this Complaint within the period specified by the Clerk's order.

                                  NATURE OF THE ACTION
       9.       This is a proceeding to recover damages caused by Defendant's retaliatory

termination of Mr. McGuire in violation of Title VII of the Civil Rights Act of 1964.

       10.      Mr. McGuire seeks equitable relief, monetary relief, compensatory damages,

attorney's fees and costs, and punitive damages pursuant to 42 U.S.C.§ 2000(e), et seq.

                                  FACTUAL BACKGROUND
       11.      Defendant hired Mr. McGuire on or around October 4, 2013 for the position of

Regional Director, Japan.

       12.      As Regional Director, Japan, Mr. McGuire directed the company's strategy in

Japan, including the development of strategic objectives to support enterprise growth.



                                                 2

             Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 3 of 10
          13.      Under Mr. McGuire's leadership, Defendant Lord's profits in Japan more than

doubled and sales increased more than 25%.

          14.      During his time at Lord         Corporation,   Mr. McGuire received multiple

performance-related recognitions and accolades, including being awarded the second highest "spot

bonus" in the company and receiving a personal note of appreciation from Lord's CEO in 2017.

          15.      Because of Mr. McGuire's success, others in the organization began to resent him.

          16.      In September or October of 2016, Mr. McGuire began to hear rumors that a

colleague, Zhong Bei ("Ms. Bei") did not like him and was spreading false information about him

in an attempt to have him removed from the organization.

          17.      Specifically, Mr. McGuire heard through sources at the company that Ms. Bei filed

a complaint against him for sexual harassment in an attempt to get him fired.

          18.      In fact, Mr. McGuire was the one who felt harassed by Ms. Bei's offensive conduct.

          19.      Ms. Bei knew Mr. McGuire was married and did not enjoy bawdy humor, so she

went out of her way to make sexually suggestive comments whenever she spoke with him and she

seemed to enjoy making him uncomfortable by trying to touch and flirt with him at company

events.

          20.      Mr. McGuire found Ms. Bei's behavior so disturbing that he was forced to begin

planning ahead for company events, taking special care to avoid Ms. Bei and even asking his

Japanese colleagues to keep an eye out for Ms. Bei and to keep her away from him.

          21.      Not only did Ms. Bei's unwelcome and sexually explicit conduct offend Mr.

McGuire, but it made attending company events incredibly stressful for Mr. McGuire, as he had

reason to believe Ms. Bei was attempting to entrap him in a compromising situation and then claim



                                                   3

                Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 4 of 10
he sexually harassed

        22.     Because of Ms. Bei's previous sexual harassment claim against Mr. McGuire, he

was nervous to report her inappropriate behavior to Human Resources, as he was afraid he would

not be taken seriously or they would think he was retaliating against her.

        23.     In 2017, Mr. McGuire became aware of a "special pricing" plan created by Ms. Bei

wherein Lord offered steeply discounted products to a distributor through collaboration with

former Lord China employee, Randy Ruan, as part of an agreement with Mr. Ruan and the

distributor that the distributor would not distribute any products made by Dow Chemicals, a

competitor of Lord's.

        24.     To Mr. McGuire, paying off distributors by granting them special pricing in order to

stifle competition was not only bad business practice, but a violation of trade law. this "special

pricing" scheme commercial bribe that was not only bad business practice, but possibly even a

violation of Chinese and/or American competition law and a threat to the company's reputation and

long-term interests in the region.

        25.     When Mr. McGuire raised this concern to Gareth McAllister, LORD president of

Asia Pacific, and other company executives at a meeting of Asia regional leadership in Hong

Kong, Mr. McGuire was ignored.

       26.      Not long after the meeting in Hong Kong, several colleagues warned Mr. McGuire

that Ms. Bei and Mr. McAllister were very good friends, such that trying to address concerns about

Ms. Bei's behavior with Mr. McAllister was a bad idea.

       27.       In April 2017 at a work event held at the Homewood Suites in Cary, North

Carolina, Ms. Bei caught Mr. McGuire unawares and, before he could escape, she began touching



                                                  4

             Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 5 of 10
    hanging on

         28.

from her and hurried out of the room.        Lord Japan's Marketing Manager, Mr. Shunichiro Imai,

witnessed the entire incident

         29.      Because of Mr. McGuire's considerable rapport with Japanese business partners,

Mr. McAllister directed Mr. McGuire to assist Ms. Bei in connecting with Japanese customers in

China.

         30.      As part of this effort, Mr. McGuire planned to assist Ms. Bei in leading an important

meeting with a Japanese client scheduled for July of 2017.

         31.      When Ms. Bei failed to appear for the meeting, Mr. McGuire presented to the client

successfully by himself.

         32.      A few months later, in early September of 2017, Mr. McGuire traveled to Nagoya,

Japan to attend an inter region meeting of LORD employees.

         33.      Although Mr. McGuire took pains to avoid Ms. Bei, she managed to comer him

when he was briefly separated from his colleagues, and she immediately launched into her typical

aggresive and sexually lewd flirtations.

         34.      Mr. McGuire greeted Ms. Bei politely and formally, trying to change the tone of her

conversation, and he asked her why she missed their recent meeting with the important Japanese

client

         35.      Ms. Bei protested loudly that it was not her fault she missed the meeting, she was

on her period that day and it was really bad.

         36.      To Mr. McGuire's mortification, Ms. Bei continued to describe her menstruation in




                                                   5

               Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 6 of 10
graphic detail, including sharing that everyone could always tell she was on her period because she

only wore pants on her period.

       37.      Ms. Bei indicated the pants she was wearing, then, to Mr. McGuire's shock, Ms.

Bei pulled down the elastic waistband of her pants, along with her underwear, to reveal her private

parts and show him the blood from her period.

       38.      Horrified and embarrassed, Mr. McGuire hurried away from the situation as soon as

he could.

       39.      Only a few days later, on September 15, 2017, Mr. McGuire met with Lord's

Manager of Human Resources in Japan, Mr. Takeshi Masumitsu, regarding Ms. Bei's offensive

and inappropriate conduct.

       40.      Mr. McGuire chose to discuss the matter discreetly with Mr. Masumitsu because he

felt more comfortable discussing the details of the humiliating situation with another man, rather

than the female HR Director in Hong Kong.

       41.      As the HR Manager for Japan, it was Mr. Masumitsu's duty to report this sexual

harassment incident up the chain of command.

       42.       Less than two months later, on November 13, 2017, Mr. McGuire received notice

that Lord was terminating his employment

       43.      Lord ostensibly terminated Mr. McGuire for failing to succeed in his role, however

that claim lacks credibility given the fact that the company's profits and sales in Japan skyrocketed

under Mr. McGuire's leadership, and given the personal commendation Mr. McGuire received

from Lord's CEO not long before Mr. McGuire's termination.

       44.      On information and belief, Lord terminated Mr. McGuire in retaliation for opposing



                                                 6

             Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 7 of 10
Ms. Bei's offensive workplace conduct and for making a claim to HR, or in the alternative, Mr.

McGuire's sexual harassment claim against Ms. Bei was a substantial factor in. Defendant's

decision to terminate Mr. McGuire's employment.

          45.      Additionally, Mr. McGuire was over 40 years of age at the time of his termination,

was meeting Defendant's legitimate performance expectations, and on information and belief was

replaced by someone substantially younger.

          46.      Because of his termination, Mr. McGuire suffered financial harm, in an amount to

be determined by a jury at trial in this matter.

                                      CLAIM FOR RELIEF:
                    Discrimination/ Retaliatory Discharge in Violation of Tide VII

          47.      Mr. McGuire incorporates by reference the preceding paragraphs as if fully set forth

herein.

          48.      Mr. McGuire engaged in protected activity, namely reporting Ms. Bei's sexual

harassment to Human Resources.

          49.      In violation of Mr. McGuire's rights under Title VII, Defendant terminated Mr.

McGuire in retaliation for asserting his right to be free from sexual harassment in the workplace.

          50.      As a direct and proximate result of Defendant's conduct, in this respect, Mr.

McGuire has suffered and will suffer damages, inter alia, lost wages and future pecuniary losses,

as well as emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses in an amount to be determined at trial but believed to be in excess of

twenty-five thousand dollars ($25,000.00).

          51.      Mr. McGuire is entitled to all his benefits of employment, including but not limited

to, back pay, front pay, health insurance, life insurance, retirement benefits, and the value of certain


                                                    7

                Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 8 of 10
                     Mr. McGuire retained his position.




          52.     Mr. McGuire incorporates by reference the preceding paragraphs as if fully set forth

herein.

          53.     In tenninating Mr. McGuire because he engaged in protected activity, Defendant

acted intentionally and/or with malice or with reckless indifference to Mr. McGuire's

federally-protected rights.

          54.     Because Defendant based its decision to tenninate Mr. McGuire on factors so

unlawful that a statutory violation was obvious. and because Defendant repeatedly failed to remedy

the violations of Mr. McGuire's rights inflicted by Ms. Bei's harassment and extremely offensive

conduct, Defendant's misconduct gives rise to an award of punitive damages in the maximum

amount allowable by law.

                                      PRAYER FOR RELIEF
WHEREFORE, Plaintiff, Robert McGuire, prays the Court for the following relief:

          1.      For Mr. McGuire, compensatory damages, inter alia, lost wages, lost benefits,

mental distress, loss of enjoyment of life, damage to reputation, financial harm, and other injury in

excess of twenty-five thousand dollars ($25,000.00);

          2.      For punitive damages against Defendant pursuant to § 1981A(a)(l) of the Civil

Rights Act of 1991, for Defendant's intentional discrimination against Mr. McGuire in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as allowed by law and in such

amount as may be detennined in the discretion of the jury.

          3.      That the Court permanently enjoin Defendant from violating the provisions of Title




                                                   8

               Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 9 of 10
VII;

        4.       That Mr. McGuire recover from the Defendant reasonable costs and expenses,

including attorney's fees, in bringing this action;

        5.       For pre-judgment and post-judgment interest on all amounts found due to Mr.

McGuire at the legal rate;

        6.       For a trial by jmy on all issues so triable; and

        7.       For such further and additional relief at law and equity as the Court may deem just

and proper.


        Tms THE    2CJitnAY OF DECEMBER, 2018.

                                      VENNUMPLLC




                                                 By: ..,r,.:....--,;;;..-=-._ _ _ _ __
                                                 E~ETH       K   VENNUM
                                                 NC State Bar No. 49747
                                                 P.O. Box 12105
                                                 Charlotte, NC 28220
                                                 (980) 338-0111
                                                 Counsel for Plaintiff Robert McGuire




                                                      9

             Case 5:19-cv-00025-FL Document 1-3 Filed 01/24/19 Page 10 of 10
